Hurt, Judge.
The appellant, Sam Eoss, stands convicted of murder of the second degree for killing with a rock one Wes. Davis.
We are of opinion that, under the facts of case, the court should have submitted the question of manslaughter to the jury. (The Eeporters will state the evidence in full.)
The failure in this respect was such error as requires a reversal of the judgment. We have not the time, at this late day of the term, to enter into a lengthy discussion of the evidence from which we think it can clearly be shown that manslaughter is a question presented.
The judgment is reversed and the cause remanded.

Reversed and remanded.